  Case 13-41983         Doc 55     Filed 10/03/18 Entered 10/03/18 08:13:26              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-41983
         Sharon D Moore

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/28/2013.

         2) The plan was confirmed on 01/15/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/18/2016, 01/11/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/19/2018.

         6) Number of months from filing to last payment: 57.

         7) Number of months case was pending: 59.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $29,450.00.

         10) Amount of unsecured claims discharged without payment: $10,478.40.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-41983        Doc 55     Filed 10/03/18 Entered 10/03/18 08:13:26                      Desc Main
                                    Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor             $38,783.00
       Less amount refunded to debtor                          $809.79

NET RECEIPTS:                                                                                  $37,973.21


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $1,664.66
    Other                                                                   $5.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,669.66

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal       Int.
Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
ASSET ACCEPTANCE LLC           Unsecured            NA       2,893.18         2,893.18      2,893.18         0.00
CAPITAL ONE BANK USA           Unsecured         520.00        525.25           525.25        525.25         0.00
Ccs/First National Ban         Unsecured         370.00           NA               NA            0.00        0.00
Convergent Outsourcing Inc     Unsecured         657.75           NA               NA            0.00        0.00
DELBERT SERVICES CORP          Unsecured            NA           0.00             0.00           0.00        0.00
DELBERT SERVICES CORP          Unsecured      2,500.00       2,566.82           675.37        675.37         0.00
DISCOVER BANK                  Unsecured      3,772.00            NA               NA            0.00        0.00
ECMC                           Unsecured      7,397.00     10,543.49        10,543.49      10,543.49         0.00
EOS CCA                        Unsecured         140.65           NA               NA            0.00        0.00
GENERAL REVENUE CORP           Unsecured      1,785.00            NA               NA            0.00        0.00
GREAT AMERICAN FINANCE         Unsecured      1,478.00          78.60            78.60          78.60        0.00
GREAT AMERICAN FINANCE         Secured              NA       1,400.00         1,400.00      1,400.00       67.16
HARRIS & HARRIS                Unsecured         300.00           NA               NA            0.00        0.00
JPMORGAN CHASE BANK NA         Unsecured         682.00           NA               NA            0.00        0.00
JPMORGAN CHASE BANK NA         Secured       10,475.00     10,765.53        10,765.53      10,765.53    2,117.03
LVNV FUNDING                   Unsecured         641.38        640.16           640.16        640.16         0.00
LVNV FUNDING                   Unsecured            NA         315.78           315.78        315.78         0.00
MERRICK BANK                   Unsecured         932.00        676.79           676.79        676.79         0.00
PAYDAY LOAN STORE OF IL INC    Unsecured         800.00           NA               NA            0.00        0.00
PREMIER BANKCARD/CHARTER       Unsecured         349.00        349.53           349.53        349.53         0.00
PREMIER BANKCARD/CHARTER       Unsecured         360.00        360.73           360.73        360.73         0.00
QUANTUM3 GROUP LLC             Unsecured         801.00        856.30           856.30        856.30         0.00
U S BANK HOME MTG              Unsecured     42,132.00           0.00            38.65          38.65        0.00
U S BANK HOME MTG              Secured      113,000.00    154,829.36              0.00           0.00        0.00
U S BANK HOME MTG              Secured              NA          38.65             0.00           0.00        0.00
US DEPT OF EDUCATION           Unsecured      1,971.00            NA               NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-41983         Doc 55      Filed 10/03/18 Entered 10/03/18 08:13:26                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $10,765.53         $10,765.53         $2,117.03
       All Other Secured                                  $1,400.00          $1,400.00            $67.16
 TOTAL SECURED:                                          $12,165.53         $12,165.53         $2,184.19

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $17,953.83         $17,953.83              $0.00


Disbursements:

         Expenses of Administration                             $5,669.66
         Disbursements to Creditors                            $32,303.55

TOTAL DISBURSEMENTS :                                                                      $37,973.21


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/03/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
